—Appeal by defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered April 25, 1984, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
As defendant correctly concedes, he has failed to preserve for appellate review his challenge to the plea allocution (see, People v Claudio, 64 NY2d 858). To preserve such a claim for appellate review on a direct appeal from a judgment of conviction, a defendant must move to set aside his plea prior to imposition of sentence, pursuant to CPL 220.60 (3).
In the absence of unusual circumstances not here present, we see no reason to exercise our authority to review an unpreserved claim in the interest of justice. As to defendant’s challenge to his sentence, he has received the minimum legally permissible sentence (see, Penal Law § 70.06 [3] [d]; [4] [b]). Mollen, P. J., Thompson, Bracken and O’Connor, JJ., concur.